Citation Nr: 0100815	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-01 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an effective date prior to August 12, 
1997, for the grant of service connection for tinnitus.

4.  Entitlement to an effective date prior to August 12, 
1997, for the assignment of a 10 percent disability 
evaluation for a scar of the chin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection was established for tinnitus with assignment of a 
10 percent disability rating, an increased disability rating 
was assigned for a scar of the chin, and an attempt to reopen 
a previously disallowed claim of entitlement to service 
connection for a back disability was denied.  By means of a 
December 1998 rating decision, earlier effective dates prior 
to August 12, 1997, were denied for a scar of the chin and 
tinnitus.

At a hearing before a RO hearing officer in March 1999, the 
veteran's representative alleged that there was clear and 
unmistakable error under 38 C.F.R. § 3.105(a) in the 
assignment of a noncompensable disability rating for the 
veteran's chin scar in March 1970.  The Board refers this 
matter to the RO for further development, if necessary.



FINDINGS OF FACT

1.  Service connection for a back disability was denied by 
the Board in August 1973.  Subsequent unappealed rating 
decisions in July 1986 and January 1987 denied service 
connection for a back disability and service connection for 
herniated disc, L4-L5, left with modified microdiskectomy, 
respectively.  

2.  The evidence received subsequent to the January 1987 
rating action includes an October 1970 private medical 
statement that bears directly on the claim of service 
connection for a back disability and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The report of an October 15, 1998 VA examination 
represents an informal claim of entitlement to service 
connection for tinnitus.

4.  There is no communication or medical record prior to 
August 12, 1997, which could be interpreted as a claim, 
either formal or informal, for entitlement to service 
connection for tinnitus.
 
5.  The earliest competent medical evidence of record which 
shows that the veteran had tinnitus that was incurred in or 
aggravated by his military service is a VA examination report 
dated October 15, 1998, which indicates that the veteran 
reported bilateral constant tinnitus since Vietnam. 

6.  A claim for a compensable evaluation for the veteran's 
scar of the chin rating was received by VA no earlier than 
August 12, 1997.

7.  Satisfaction of diagnostic criteria for a 10 percent 
rating for a scar of the chin prior to August 12, 1997, is 
not shown.



CONCLUSIONS OF LAW

1.  The January 1987 rating decision holding that new and 
material evidence had not been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for a back disability is final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.200, 20.302 (2000).

2.  Evidence received since the January 1987 rating decision 
serves to reopen the veteran's claim for entitlement to 
service connection for a back disability connection.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).

3.  The criteria for entitlement to an effective date earlier 
than August 12, 1997, for the grant of entitlement to service 
connection for tinnitus are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).

4.  The criteria for assignment of an effective date prior to 
August 12, 1997, for the award of a 10 percent rating for a 
scar of the chin are not met.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).  In addition, service 
connection may be established for a current disability which 
has not been clearly shown in service where there is a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service is shown.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1995); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether a back disability was incurred in or aggravated by 
his active service or is proximately due to a disease or 
injury incurred in or aggravated by service.

In the present case, service connection for a back disability 
was denied by means of an August 1973 Board decision.  The 
Board considered the evidence of record at the time which 
included service medical records, lay statements from fellow 
officers, post service National Guard medical evidence, the 
transcript of a February 1972 Board hearing, and post service 
VA examination reports.  

By means of rating decisions dated in July 1986 and January 
1987, the RO determined that new and material evidence had 
not been submitted to reopen his claim.  In so doing, the RO 
considered additional evidence that was received since the 
prior Board denial in 1973.  This evidence included private 
medical records dated in 1986 showing complaints of back pain 
and subsequent back surgery.  The veteran filed a notice of 
disagreement in June 1987 to the January 1987 denial.  A 
statement of the case was issued in July 1987; however, the 
record does not that a substantive appeal was filed within 
one year after notification of the RO's decision as required 
under 38 C.F.R. § 20.203(b) (2000) (A substantive appeal must 
be filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed).   Therefore, the decision of January 1987 is 
final.  38 C.F.R. § 3.104 (2000).

The pertinent evidence submitted after the January 1987 
rating decision includes, inter alia, an October 1970 private 
medical record from a private medical doctor indicating that 
he had treated the veteran for back pain.  The veteran 
reported that he injured his back during a land mine 
explosion in Vietnam.  While the physician was unable to find 
any evidence of "boney [sic] abnormality," he opined that 
it was possible that the veteran could have "torn some soft 
tissue in his back at the time of the injury which resulted 
in his pain."  

The aforementioned private medical statement links a possible 
post service back disability to an inservice back injury.  
Accordingly, the evidence submitted subsequent to the January 
1987 rating decision is sufficient to reopen the veteran's 
claim for service connection for a back disability as it 
presents evidence that bears directly and substantially upon 
the specific matter under consideration and is neither 
cumulative nor redundant.  Additionally, the new evidence, in 
connection with evidence previously assembled is of such 
significance that it must be considered in order to fairly 
decide the merits of the appellant's claim.  Accordingly, the 
issue of entitlement to service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000); see also 38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).

Having reopened the veteran's claim, the issue of entitlement 
to service connection for a back disability is the subject of 
the REMAND, below.  

II.  Earlier Effective Date Claims

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  For disability compensation established by direct 
service connection, the effective date shall be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(2000).  For increases in disability compensation, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400 (o) (2000).
 
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if the formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  38 C.F.R. § 3.157 (2000).  

A.  Tinnitus 

The veteran established service connection for tinnitus by 
means of an October 1998 rating decision as an October 1998 
VA audiological examination report indicated a diagnosis of 
tinnitus resulting from service in Vietnam.  A 10 percent 
disability rating was assigned effective August 12, 1997, the 
date of claim for an increased rating for a hearing loss 
disability.  The veteran expressed timely disagreement and 
perfected an appeal of that effective date.  He specifically 
contends that the effective date should be May 5, 1969, the 
effective date for service connection for a hearing loss 
disability.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is therefore denied.

To reiterate, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (2000).  For disability compensation established by 
direct service connection the effective date shall be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(2000).  

Pertinent VA regulations state that a report of examination 
or hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157 (2000).  The Board 
finds that an October 18, 1998, VA examination report wherein 
it was noted that the veteran reported constant tinnitus 
since service in Vietnam, constitutes an informal claim of 
entitlement to service connection for tinnitus.  The claims 
folder, to include the reports of VA examinations conducted 
in July 1969, January 1989, July 1990, and January 1991, is 
silent for any complaints, treatment, or diagnosis, of 
tinnitus prior to October 18, 1998. 

The Board has reviewed the evidence prior to August 12, 1997, 
and, while the evidence shows that the veteran sought to 
establish an increased disability rating for a service 
connected hearing loss disability on several occasions, these 
claims for increased ratings do not constitute claims, formal 
or informal, of entitlement to service connection for 
tinnitus.  In order to constitute a claim, a communication 
must indicate an intent to apply for benefits from VA and 
must identify the benefit being sought.  38 C.F.R. § 3.155 
(2000).  None of those communications identified tinnitus nor 
did they express an intention to file for VA benefits for 
this disability.  Accordingly, the Board finds that none of 
those communications constitutes a claim of entitlement to 
service connection for tinnitus. 

While the veteran here was awarded an effective date of 
August 17, 1997, the date of claim for an increased rating 
for a hearing loss disability, the Board finds that the 
earliest possible effective date for the grant of entitlement 
to service connection for tinnitus is October 15, 1998, the 
date of his informal claim for service connection for 
tinnitus.  Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than August 17, 
1997, for the grant of entitlement to service connection for 
tinnitus are not met and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.114, 3.156, 3.400 (2000).
 

B.  Scar of the Chin

The veteran also contends that an effective date earlier than 
August 12, 1997, is warranted for assignment of a 10 percent 
disability evaluation for a scar of the chin.  In particular, 
he contends that an effective date of May 5, 1969, the 
effective date of his initial grant of service connection for 
this disability, is warranted.  After a review of the record, 
the Board finds that the veteran's contentions are not 
supported by the evidence, and his claim is denied.

To reiterate, for increases in disability compensation, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o) (1998).

The veteran established entitlement to service connection for 
a chin scar, by means of a March 1970 rating decision, which 
assigned the condition a noncompensable disability rating.  
The evidence does not show that he filed an appeal of this 
decision.  Accordingly, the March 1970 rating decision is 
final.  See 38 C.F.R. § 3.104 (2000).  In a letter received 
by VA on August 12, 1997, the veteran requested an increased 
rating for the condition.  An October 1998 rating decision 
assigned a 10 percent rating for his chin scar, effective 
August 12, 1997.  The veteran appealed the assignment of this 
effective date.  

The Board notes that the severity of a disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2000) (Schedule).  Moderate disfiguring 
scars of the head, face, or neck warrant a 10 percent 
disability evaluation under Diagnostic Code 7800.  
Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent disability evaluation under 
Diagnostic Code 7803.  Likewise, superficial scars that are 
tender and painful on objective examination warrant a 10 
percent disability evaluation under Diagnostic Code 7804.  38 
C.F.R. § 4.118 (2000). 

The Board finds that the earliest evidence of record which 
satisfies the criteria for a compensable evaluation for a 
scar of the chin is an October 15, 1998, VA scars examination 
report.  This examination report indicates that the veteran's 
service connected scar exhibited some tenderness with 
palpation and was dimpled and rough with a 1 to 2 mm 
depression within its center.  Additionally, there was some 
mild degree of loss of facial symmetry in the area of the 
scar.  The veteran indicated that his scar was cosmetically 
bothersome to him to a mild degree.  The Board notes that the 
evidence does not show that the veteran's chin scar was 
moderately disfiguring; poorly nourished with repeated 
ulceration; or tender and painful on objective examination 
prior to that October 1998 VA examination.  

Accordingly, the Board finds that the evidence does not 
support the assignment of an effective date earlier than 
August 12, 1997, for the assignment of a 10 percent rating 
for a chin scar.  The earliest evidence of record which shows 
moderate disfigurement of the chin and tenderness to 
palpation is dated in October 1998.  A noncompensable 
disability evaluation was assigned for scar of the chin by a 
March 1970 rating decision, to which he did not perfect a 
timely appeal.  The earliest communication following that 
March 1970 rating decision which can be construed as a claim 
for an increased rating for the condition was received on 
August 12, 1997.  The proper effective date for an increase 
is the date of factually ascertainable increase, if the claim 
is received within one year of that date, or otherwise the 
date of receipt of the claim.  The veteran here was awarded 
an effective date of the date of claim for increase although 
a factually ascertainable increase was only shown in the 
October 1998 examination, following the date of his claim.  
The Board can find no basis in the evidence for the award of 
an effective date earlier than August 12, 1997, as prior to 
that date there is not a factually ascertainable increase to 
the level of disability required for a rating of 10 percent.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than August 12, 
1997, for the assignment of a 10 percent rating for a scar of 
the chin are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000).


ORDER

The veteran's claim of entitlement to service connection for 
a back disability is reopened; to this extent, his appeal is 
granted.  

Entitlement to an effective date earlier than August 12, 
1997, for the establishment of entitlement to service 
connection for tinnitus is denied.

Entitlement to an effective date earlier than August 12, 
1997, for the assignment of a 10 percent rating for a scar of 
the chin is denied.


REMAND

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).
 
After a review of the evidence the Board finds that further 
development of the claim is required.  During an October 2000 
hearing before the undersigned Board Member, the veteran 
indicated that he went to a chiropractor and a private doctor 
in Decatur, Alabama, immediately following separation from 
active duty.  While the evidence includes an October 1970 
statement from Dr. C. Beddow in Decatur, Alabama, the 
evidence does not include the medical records from a private 
chiropractor.  As the duty to assist requires VA to make 
reasonable effort to obtain records, these records should be 
procured.

Additionally, the Board is of the opinion that a VA 
examination would be probative in ascertaining the etiology 
of the veteran's current back disability.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, this case is REMANDED for the following:

1.  The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of medical treatment or 
examination (either VA or private) for 
his back disability since his separation 
from active duty.  The RO should then 
contact the sources and obtain copies of 
the related medical records.  In 
particular, the RO should obtain a copy 
of the treatment records of the private 
chiropractor referenced during the 
October 2000 Board hearing.  If the 
requested medical records are 
unavailable, the RO should so document in 
the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the etiology and onset of his current 
back disability.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review 
before the examination. Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.


b)  For each back disability that is 
found on examination, the examiner 
should proffer an opinion as to 
whether the disability is "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service.

3.  Upon completion of the above, the RO 
should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full. 
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 



